668 S.E.2d 781 (2008)
STATE
v.
James Allen TURNAGE, Jr.
No. 228A08.
Supreme Court of North Carolina.
October 9, 2008.
Catherine F. Jordan, David W. Boone, Assistant Attorney Generals, C. Colon Willoughby, Jr., District Attorney, for State of NC.
Staples Hughes, Appellate Defender, for Turnage.
The following order has been entered on the motion filed on the 26th day of August 2008 by Defendant to Dismiss State's Appeal:
"Motion Denied by order of the Court in conference this the 9th day of October 2008."